Appelwick, J.
(concurring) — I concur in the analysis by the majority on the statue of frauds issue and would affirm. However, on the issue of the stipulation, I depart from the stated analysis.
The dispute on appeal is whether the parties’ stipulation to dismiss the Hansens’ remaining counterclaims and *122award damages to Bishop also bars appellate review of the Hansens’ statute of frauds claim.
The majority asserts that the “record contains no settlement agreement,” and there is no “evidence that the stipulation was anything but a mechanism to obtain a judgment that was final, and thus appealable.” Majority at 119. The implication of these statements is that settlement agreements must be called “settlement agreements” rather than “stipulations,” and that agreements must resolve all issues in order to be “settlement agreements.” I cannot accept such an inference.
The stipulation is unquestionably an agreement and it is in the record on appeal. The stipulation clearly resolves the counterclaims by the Hansens and establishes a judgment amount based upon the grant of summary judgment. This much is undisputed. The Hansens assert the stipulation was to facilitate appeal of the summary judgment. Bishop asserts the stipulation was intended to dispose of all claims and foreclose appeal. A stipulation may properly be used to accomplish what each party alleges occurred. Whether this stipulation precludes appeal is for this court to decide.
We know that the parties made no motion pursuant to CR 54(b) or RAP 6.2 for discretionary appellate review. Absent such a motion being granted, a final order was necessary prior to an appeal of the summary judgment issues. Maybury v. City of Seattle, 53 Wn.2d 716, 336 P.2d 878 (1959).
The stipulation, order and judgment entered by the trial court on September 27, 1997, was a final order. The question before us is to determine the legal effect of the stipulation and order.
“ ‘[I]t is the duty of the court to declare the meaning of what is written, and not what was intended to be written.’ ” U.S. Life Credit Life Ins. Co. v. Williams, 129 Wn.2d 565, 571, 919 P.2d 594 (1996) (quoting Berg v. Hudesman, 115 Wn.2d 657, 669, 801 P.2d 222 (1990)). If the language is clear and unambiguous, the court must enforce the contract as written. McDonald v. State Farm Fire & Cas. Co., 119 *123Wn.2d 724, 733, 837 P.2d 1000 (1992). It may not modify the contract or create ambiguity where none exists. McDonald, 119 Wn.2d at 733.
The language of the stipulation is clear. Following the words “stipulated and agreed as follows” are only provisions which dismiss the Hansens’ counterclaims and establish a dollar amount for the judgment. No language indicates an agreed change or compromise on the issue of liability decided in the summary judgment. No language indicates an agreement to extinguish a right of appeal.
The express language, therefore, does not support Bishop’s position that the parties intended to extinguish a right to appeal. The language is not ambiguous. Therefore, we will not consider extrinsic evidence to prove intent. The legal effect of the stipulation, order and judgment, and a final judgment, made the summary judgment ripe for appeal. If the parties intended for something different, their words failed to clearly state it.
I agree with the majority that the Hansens’ statute of frauds issue is properly before us.